DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-69 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, after receiving a measured value for a beam for the UE, identifying, for a scheduling node, an indication of a scheduling plan specifying a pattern of scheduling states over a period of time, the indication of the scheduling plan based at least in part on the measurement report and each scheduling state of the pattern of scheduling states indicating whether the scheduling node is allowed to or prevented from scheduling communication resources for the UE during a respective time unit during the period of time.
Prior art van Rensburg et al. (US Patent 8670717 B2) teaches, coordinated beam switching and scheduling based on SNR measurements for beams (see figures 4-5C).
Prior art Vangala et al. (US Publication 2016/0262178 A1) teaches, aperiodic scheduling of uplink grants where the UE provides indications to the base station and the base station allocates the grants to the UE and the UE subsequently communicates using the grants (see figure 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466